Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending in the present application.
Claims 1-5 and 8 are original; and claims 6-7 and 9 are currently amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 January 2022 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct grammar as follows: 
Claim 1. A transparent displaying base plate, comprising a displaying layer and a liquid-crystal grating layer provided on one side of the displaying layer, the displaying layer comprising black matrixes and displaying regions defined by the black matrixes, wherein the liquid-crystal grating layer is provided with a backlight unit on one side that is further away from the displaying layer, and the backlight unit comprises a backlight layer for [[exiting]] emitting backlight light rays to the displaying layer, and at least [[a]] one light focusing layer for focusing the backlight light rays directly facing positions of the displaying regions [[to]] onto the black matrixes.
Claim 3. The transparent displaying base plate according to claim 2, wherein the at least one light focusing layer comprises convex lenses arranged in an array, optical axes of the convex lenses pass through the black matrixes, and each [[of]] light picking [[gratings]] grating of the grating layer corresponds to one of the convex lenses. 
Claim 4. The transparent displaying base plate according to claim 2, wherein the at least one light focusing layer comprises Fresnel Zone plates arranged in an array, optical axes of the Fresnel Zone plates pass through the black matrixes, and each [[of]] light picking [[gratings]] grating of the grating layer corresponds to one of the Fresnel Zone plates.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art reference Tan (CN 108051961), now made of record, discloses a displaying layer 4, 5 (Fig. 2) and a liquid-crystal grating layer 3 provided on one side of the displaying layer (Fig.2), the displaying layer comprising black matrixes 5 and displaying regions (Fig. 2, the spaces disposed in between successive elements 5) defined by the black matrixes, wherein the liquid-crystal grating layer is provided with a backlight unit 9, 2, 7 on one side that is further away from the displaying layer (Fig. 2), and the backlight unit comprises a backlight layer 2 for emitting backlight light rays onto the displaying layer (Fig. 2). However, Tan does not explicitly disclose at least one light focusing layer for focusing the backlight light rays directly facing positions of the displaying regions to the black matrixes.
Prior art reference Li (US 2019/0196091), now made of record, discloses that the backlight layer 100 (Figs. 1, 2) comprises a light guide plate 107, and the light guide plate is provided with a grating layer 115 and at least one light focusing layer (para. 47) on one side facing the displaying layer 110 (Fig. 2). However, while Li does disclose at least one light focusing layer, the reference is silent on the at least one light focusing layer directly facing positions of the displaying regions to the black matrixes.
Regarding claims 2-9, because they depend upon claim 1, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871